Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/116529 (machine translation previously provided) in view of Ramburg (US 2848133), Michael (US 3374807, newly cited of record) and Japanese Patent 2003-14192 (newly cited, machine translation included) optionally further taken with Japanese Patent 9-203497 (machine translation previously provided).
WO ‘529, Ramburg and Japanese Patent ‘497 are cited for the same reasons as previously presented in paragraph 3 of the Office action dated November 3, 2020. Ramburg expressed that the label was made out of the usual label materials but never expressly recited what its composition was. It was previously the Office position that the label was embedded in the layers in Ramburg in the manner claimed where the label was pushed into the resin of the previously applied windings when one overwound on the label to embed the label 
With respect to claim 8, applicant is advised that label of paper had a thickness and that the same would have been pressed into the previously applied windings to present the claimed smooth exterior surface when one wound over the same with tension on the windings applied to the same. 
Response to Arguments
Applicant's arguments filed 2-3-21 have been fully considered but they are not persuasive.
The applicant takes the position that the reference to Ramburg failed to teach that there was a smooth surface presented after the label was disposed in the composite material, however the claims are directed to the finished end product after one has overwound the label. Assuming one provided a label of conventional material like paper or a thin foil, and over wound the label with resin impregnated filaments which were under tension during the winding operation, the paper label would intrinsically be pressed into the previously applied resin of the previously applied filament windings and after winding over the same result in a label which is sunk into the previously applied winding leaving a smooth continuous surface that the over applied windings were disposed upon. Note that newly cited reference to Japanese Patent ‘192 appears to depict this in the cross sectional view taken. Applicant is advised that it is incumbent upon applicant to show that the manipulative steps performed by applicant (where the label is pressed into the previously applied windings to result in a smooth surface) actually produced a materially different product from that described, see MPEP 2113 referred to above. The burden has been shifted upon applicant to show that the finished product is materially different. No evidence has been presented to show that the processing with a thin paper label wouldn’t result in the identified product. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746